UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1264



In Re:   REGINALD S. TUCKER,

                Petitioner.




                On Petition for Writ of Mandamus.
                       (1:07-cv-01150-LO-TCB)


Submitted:   May 22, 2008                    Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Reginald S. Tucker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Reginald S. Tucker petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

habeas corpus petition.    He seeks an order from this court

directing the district court to act.   Our review of the docket

sheet reveals that the district court dismissed the petition

without prejudice for failure to exhaust state court remedies.

Accordingly, because the district court has recently decided

Tucker’s case, we deny the mandamus petition as moot.   We grant

leave to proceed in forma pauperis.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                PETITION DENIED




                            - 2 -